    Case 19-00828-SMT   Doc 74    Filed 05/29/20 Entered 05/29/20 16:51:51   Desc Main
                                  Document Page 1 of 2
The document below is hereby signed.

Signed: May 29, 2020




                                   ___________________________
                                   S. Martin Teel, Jr.
                                   United States Bankruptcy Judge

                         UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF COLUMBIA

     In re                                 )
                                           )
     JASPREET KAUR ATTARIWALA,             )     Case No. 19-00828
                                           )     (Chapter 13)
                        Debtor.            )     Not for publication in
                                           )     West’s Bankruptcy Reporter.

                       MEMORANDUM DECISION AND ORDER
        DISMISSING OBJECTION TO CLAIM OF BALBIR AND SUDERSHAN SAINI

          BioConvergence, LLC d/b/a Singota Solutions (“Singota”), a

     creditor in this case, has filed an Objection to Claim of Balbir

     and Sudershan Saini.        The debtor scheduled a general unsecured

     claim in the amount of $47,000.00 owed to Balbir and Sudershan

     Saini (“Claimants”) as not disputed, contingent, or unliquidated.

     Under Fed. R. Bankr. P. 3003(b)(1), if the debtor in a Chapter 9

     or 11 case schedules a claim without listing it as disputed,

     contingent, or unliquidated, it is unnecessary for the creditor

     to file a proof of claim.        Singota asserts that the Claimants

     were not required to file a proof of claim, citing Rule

     3003(b)(1).   However, Rule 3003(a) makes Rule 3003 applicable

     only in Chapter 9 and 11 cases.           With no proof of claim having

     been filed, there is not currently a claim asserted in this case
Case 19-00828-SMT                                                             Doc 74   Filed 05/29/20 Entered 05/29/20 16:51:51   Desc Main
                                                                                       Document Page 2 of 2


by the Claimants.                                                               It would not be appropriate to adjudicate the

validity or amount of the claim at this juncture when the

Claimants’ claim has not yet been asserted as a claim in this

case and might never be asserted as a claim in the case.                                                                          It is

thus

                              ORDERED that the Objection to Claim of Balbir and Sudershan

Saini is dismissed without adjudicating the merits of the same

and without prejudice to renewal of the objection if a proof of

claim is filed regarding the claim or the case is converted to

Chapter 11 wherein Rule 3003(b)(1) might come into play.

                                                                                                     [Signed and dated above.]

Copies to: E-recipients of orders.




R:\Common\TeelSM\Judge Temp Docs\Attariwala -Disallow Claim as Untimely.wpd
                                                                                                 2
